DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

 “a second holding part” in Claim 1

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “a first holding part” in Claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Claim 1 recites “a sleeve” in Line 4 and “the sleeve has a second holding part” in Lines 12-13, wherein the specification recites the slider includes a holding part (124) which includes a sleeve, holding hole and pair of O-rings.  The specification does not explicitly recite what structural components form the holding part of the sleeve.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Soetermans (US Patent Application Publication No. 2008/0249357) in view of Nakao (US Patent Application Publication No. 2005/0085691).


In regard to claim 1, Soetermans discloses an endoscopic surgery device (10, Fig. 1) comprising:

a slider (12); and a sleeve (24);

wherein the slider has a first stopper (20) and a second stopper (20) which are provided to be physically separated from each other in a longitudinal direction (the first and second stoppers are separated from each other longitudinally along an entire length of the slider),
wherein the sleeve is located on a first path formed between the first stopper and the second stopper, and the sleeve is slidable on the first path along the longitudinal direction (the mounting unit (44) of the sleeve (24) is slidably disposed within the first and second stoppers and movable in the longitudinal direction, Par. 31),
wherein the slider has a first holding part (channel extending through the slider (24)) including a first holding hole configured to hold a first rod-shaped member (the channel is configured to receive and retain a guidewire within the channel) and a second path through which the first rod-shaped member is inserted (via a path through the channel),
wherein the sleeve has a third path (via path through channel (36)) through which a second rod-shaped member is inserted and a second holding part (channel (36)) including a second holding hole configured to hold the second rod-shaped member inserted through the third path (the channel (36) is configured to receive a medical device and the medical device would be retained within the channel (36)).

    PNG
    media_image1.png
    429
    735
    media_image1.png
    Greyscale

Soetermans does not expressly teach an outer tube, the slider provided in the outer tube, the sleeve provided in the outer tube.
Nakao teaches an analogous endoscope device comprising first and second segments (18, 20) that can be longitudinally split.  The first and second segments are surrounded by a sleeve (32, i.e. outer tube) and are slidably disposed within the outer tube such that when the first and second segments project beyond a distal end of the outer tube, the first and segments can split apart from one another.
It would’ve been obvious to one of ordinary skill in the art at the time of the invention to provide the endoscopic apparatus of Soetermans with the sleeve (32, i.e. outer tube) of Nakao to prevent unintentional separation of the insertion tube (12, i.e. slider) and medical device (24, i.e. sleeve) of Soetermans until a desired location within a body cavity is achieved.


In regard to claim 18, Soetermans discloses an endoscopic surgery device (10, Fig. 1) comprising:
a slider (12); and a sleeve (24);
wherein the slider has a first stopper (20) and a second stopper (20) which are provided separately from each other in a longitudinal direction (the first and second stoppers are separated from each other longitudinally along an entire length of the slider),
wherein sleeve is slidably located on a first path formed between the first stopper and the second stopper (the mounting unit (44) of the sleeve (24) is slidably disposed within the first and second stoppers and movable in the longitudinal direction, Par. 31),
wherein the slider has a first holding part (channel extending through the slider (24)) including a first holding hole that holds an insertion part of a first rod-shaped member (the channel is configured to receive and retain a guidewire within the channel) and a second path through which the first rod-shaped member is inserted (via a path defined by the channel),
wherein the sleeve has a third path (via path through channel (36)) through which a second rod-shaped member is inserted and a second holding part (channel (36)) including a second holding hole that holds an insertion part of the second rod-shaped member inserted through the third path (the channel (36) is configured to receive a medical device and the medical device would be retained within the channel (36)). 

    PNG
    media_image1.png
    429
    735
    media_image1.png
    Greyscale

Soetermans does not expressly teach an outer tube, the slider provided in the outer tube, the sleeve provided in the outer tube.
Nakao teaches an analogous endoscope device comprising first and second segments (18, 20) that can be longitudinally split.  The first and second segments are surrounded by a sleeve (32, i.e. outer tube) and are slidably disposed within the outer tube such that when the first and second segments project beyond a distal end of the outer tube, the first and segments can split apart from one another.
It would’ve been obvious to one of ordinary skill in the art at the time of the invention to provide the endoscopic apparatus of Soetermans with the sleeve (32, i.e. outer tube) of Nakao to prevent unintentional separation of the insertion tube (12, i.e. slider) and medical device (24, i.e. sleeve) of Soetermans until a desired location within a body cavity is achieved.

Response to Arguments
Applicant’s arguments with respect to claims 1-16 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430. The examiner can normally be reached Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN N HENDERSON/Primary Examiner, Art Unit 3795                                                                                                                                                                                                        May 21, 2022